Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2014

                                       No. 04-14-00012-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                            HELVETIA ASSET RECOVERY INC.,
                                       Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-18355
                           Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice


       Appellant's plea for justice and fairness in the premature denial of appellant's motion for
en banc reconsideration is hereby DENIED.

           It is so ORDERED on October 6, 2014.

                                                     PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court